Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawing
Applicant has filed new for Figs 1 & 2 which are accepted. Drawing objection issued in the previous office action has been withdrawn.
Response to Amendment and Arguments
The Applicant has amended claims 1, 7, 10 and cancelled claims 12-20 and added new claims 21-30. The amendment and associated arguments has been reviewed. The amendment has overcome all rejections 112 b and 1112d issued in the previous office action. However, the amendment has not obviated the invocation 112f, hence claim interpretation issued for claims 1 & 7  for invoking  112f  has been maintained. Additionally, it is noted that  new claim 21 also invokes 112f. 
The case has now been placed in allowable condition.
.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  functional blocks configured to perform in claims 1, 7 & 21. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
	Claims 1-11 & 21-30 are allowed..
	Reason for allowance are as follows:
Regarding claim 1, although cited reference arts  teaches a system bus coupled to the functional blocks, the functional blocks configured to perform at least one of sending messages to or receiving messages from other ones of the functional blocks through the system bus; none of the cited alone or in combination teach the receiver-side firewall blocks configured so that, when the receiving functional block receives the sent message on the system bus, the receiver-side firewall block corresponding to the receiving functional block allows or refuses permission for the sent message to be accessed by the receiving functional block in at least partial dependence on the configuration settings of the corresponding receiver-side firewall block and on the identifier; a security bus which is electrically isolated from the system bus, the security bus coupled to the initiator-side firewall blocks and to the receiver-side firewall blocks; and Page 2 of 11Application No. 16/221,318 Amendment dated: January 15, 2021Responsive to Office Action issued September 15, 2020Attorney Docket No. TI-79612a single security configuration controller coupled to the security bus and configured to use the security bus to exclusively control the configuration settings to be stored in all of the initiator-side firewall block memories and all of the receiver-side firewall block memories; in view of other limitations of claim 1.
Regarding claim 7, although cited reference arts teaches a system bus coupled to the functional blocks, the functional blocks configured to perform at least one of sending messages to or receiving messages from other ones of the functional blocks through the system bus; none of the cited alone or in combination teach the receiver-side firewall blocks configured so that, when the receiving functional block receives the sent message, the receiver-side firewall block corresponding to the receiving functional block allows or refuses permission for the sent message to be accessed by the receiving functional block in at least partial dependence on the configuration settings of the corresponding receiver-side firewall block and on the identifier, wherein each of the initiator-side firewall blocks and each of the receiver-side firewall blocks configured to have a corresponding firewall identifier which is unique within the SoC; and a memory which is a contiguous block of memory elements, the memory configured to store pointers to the locations of each of the initiator-side firewall blocks and each of the receiver-side firewall blocks on the SoC at addresses within the memory, the addresses corresponding to, and being determined by firewall identifiers of, respective ones of the initiator-side firewall blocks and receiver- side firewall blocks, in view of other limitations of claim 7.
Regarding claim 21, although cited reference arts teaches a system bus coupled to the functional blocks, the functional blocks configured to perform at least one of sending messages to or receiving messages from other ones of the functional blocks through the system bus; none of the cited alone or in combination teach an initiator-side firewall block coupled to the system bus and comprising an initiator- side memory configured to store configuration settings of the initiator-side firewall block, the initiator-side firewall block configured to add an identifier to a sent message sent on the system bus by a sending one of the functional blocks to a receiving one of the functional blocks in at least partial dependence on the configuration settings of the initiator-side firewall block; and a receiver-side firewall block coupled to the system bus comprising a receiver-side memory configured to store configuration settings of the receiver-side firewall block, a single security configuration controller coupled to the security bus and configured to use the security bus to exclusively control the configuration settings to be stored in all of the initiator-side memories and all of the receiver-side memories, in view of other limitations of claim 21.
Regarding claim 27, although cited reference arts teaches determining a location of an initiator-side memory of an initiator-side firewall block and a location of a receiver-side memory of a receiver-side firewall block, none of the cited alone or in combination teach using respective pointers to the initiator-side memory and the receiver-side memory stored in a single memory comprising contiguous memory elements, addresses of the pointers within the single memory being determined in at least partial dependence on respective unique firewall identifiers of the initiator side firewall block and of the receiver-side firewall block; configuring one or more configuration settings of the initiator-side firewall block and one or more configuration settings of the receiver-side firewall block using an exclusive security configuration controller, the respective pointers, and a security bus which is electrically isolated from a system bus; sending a message from a sending functional block to a receiving functional block using the system bus; adding a message identifier to the message using the initiator-side firewall block, the identifier added in at least partial dependence on the configuration settings of the initiator-side firewall block, in view of other limitations of claim 27.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHER KHAN whose telephone number is (571)272-8574.  The examiner can normally be reached on Monday-Friday-8:00am - 5:00pm (EST).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHER A KHAN/           Primary Examiner, Art Unit 2497